Citation Nr: 0020817	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  99-04 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $44,472.90.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from August 1954 to May 1956.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from March and September 1998 decisions of 
the Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) of the VA in Winston-Salem, North 
Carolina.  


REMAND

In a February 1994 rating decision, entitlement to 
nonservice-connected pension benefits was granted.  The 
notification letter informing the veteran of the award and 
listing the enclosure letters, if any, is not of record.  

The overpayment at issue was created when the veteran 
initially failed to report his wife's income beginning in 
1994 and thereafter continued to fail to report her wages.  
The RO retroactively reduced and then terminated the 
veteran's improved pension benefits.  The veteran requested a 
waiver of the recovery of the overpayment at issue.  

In May and September 1998 determinations by the Committee, 
the Committee determined that although there was no fraud, 
misrepresentation, or bad faith, the recovery of the 
overpayment of VA improved pension benefits in the amount 
would not be against equity and good conscience.  The 
Committee indicated that the veteran was advised of his 
responsibilities as a pension recipient.  As noted, that 
notification letter is not of record.  The veteran appealed 
those determinations.  In the February 1999 statement of the 
case, the RO indicated that the veteran had committed bad 
faith and misrepresentation when he failed to accurately 
report his full family income.  However, as noted, this 
finding contradicts the determinations of the Committee.  
Accordingly, this matter needs to be resolved prior to 
appellate review.  

In addition, since this matter needs to be remanded to the 
RO, the Board finds that the veteran should be given the 
opportunity to provide documentation of his full family 
income from 1994 to the current time in order to ensure that 
the overpayment is accurate.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should associate with the 
claims file a copy of the notification 
letter which was sent to the veteran 
following the February 1994 rating 
decision, notifying him of his award of 
pension and informing him of his 
responsibility to report all sources of 
income and changes therein.  

2.  The RO should provide the veteran 
with the opportunity to provide 
documentation of his full family income 
from 1994 to the current time in order to 
ensure that the overpayment is accurate.  

3.  The Committee should readjudicate the 
veteran's claim for entitlement to a 
waiver of the recovery of the overpayment 
of VA improved pension benefits in the 
amount of $44,472.90.  The Committee 
should again determine if the veteran 
committed fraud, misrepresentation, or 
bad faith.  If the Committee finds that 
the veteran did commit fraud, 
misrepresentation, or bad faith, the 
Committee should fully explain this 
finding in light of the May and September 
1998 determinations.  Otherwise, the 
elements of equity and good conscience 
should be considered.  If the action 
taken is adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  The 
supplemental statement of the case should 
comport with the determinations of the 
Committee and should include the laws and 
regulations pertaining to equity and good 
conscience, if applicable.  The veteran 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




